
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1347
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend title III of the Public Health
		  Service Act to provide for the establishment and implementation of concussion
		  management guidelines with respect to school-aged children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Concussion Treatment and Care Tools
			 Act of 2010 or the ConTACT Act of 2010.
		2.Concussion
			 management guidelines with respect to school-aged childrenPart B of title III of the Public Health
			 Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Concussion
				management guidelines with respect to school-aged children
					(a)Concussion
				management guidelines
						(1)EstablishmentNot later than 2 years after the date of
				the enactment of this section, the Secretary shall establish concussion
				management guidelines that address the prevention, identification, treatment,
				and management of concussions (as defined by the Secretary) in school-aged
				children, including standards for such children to return to play after
				experiencing such a concussion, and shall make available such guidelines and
				standards to the general public, including health professionals.
						(2)ConferenceThe Secretary shall convene a conference of
				medical, athletic, and educational stakeholders for purposes of assisting in
				the establishment of the guidelines.
						(b)Grants to
				States
						(1)In
				generalAfter establishing the guidelines under subsection (a),
				the Secretary may make grants to States for purposes of—
							(A)providing for the
				collection by target entities of information on the incidence and prevalence of
				concussions among school-aged children attending or participating in such
				entities;
							(B)adopting,
				disseminating, and ensuring the implementation by target entities of the
				guidelines;
							(C)funding
				implementation by target entities of pre-season baseline and post-injury
				testing, including computerized testing, for school-aged children; and
							(D)any other activity
				or purpose specified by the Secretary.
							(2)Grant
				applications
							(A)In
				generalTo be eligible to receive a grant under this subsection,
				the Secretary shall require a State to submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				shall require.
							(B)Minimum
				contentsThe Secretary shall require that an application of a
				State under subparagraph (A) contain at a minimum—
								(i)a
				description of the strategies the State will use to disseminate, and ensure the
				implementation by target entities of, the guidelines, including coordination
				with ongoing State-based efforts to implement State laws governing youth
				concussion management; and
								(ii)an agreement by
				the State to periodically provide data to the Secretary with respect to the
				incidence of concussions and second impact syndrome among school-aged children
				in the State.
								(3)Utilization of
				high school sports associations, youth sports associations, athletic trainer
				associations, and local chapters of national brain injury
				organizationsIn
				disseminating and ensuring the implementation by target entities of the
				guidelines pursuant to a grant under this subsection, the Secretary shall
				require States receiving grants under this subsection to utilize, to the extent
				practicable, applicable expertise and services offered by high school sports
				associations, youth sports associations, athletic trainer associations, and
				local chapters of national brain injury organizations in such States.
						(c)Coordination of
				activitiesIn carrying out activities under this section, the
				Secretary shall coordinate in an appropriate manner with the heads of other
				Federal departments and agencies that carry out activities related to
				concussions and other traumatic brain injuries.
					(d)Reports
						(1)Establishment of
				the guidelinesNot later than 2 years after the date of the
				enactment of this section, the Secretary shall submit to the Congress a report
				on the implementation of subsection (a).
						(2)Grant program
				and data collectionNot later
				than 4 years after the date of the enactment of this section, the Secretary
				shall submit to the Congress a report on the implementation of subsection (b),
				including—
							(A)the number of
				States that have adopted the guidelines;
							(B)the number of
				target entities that have implemented pre-season baseline and post-injury
				testing, including computerized testing, for school-aged children; and
							(C)the data collected
				with respect to the incidence of concussions and second impact syndrome among
				school-aged children.
							(e)DefinitionsIn
				this section:
						(1)The term
				guidelines means the concussion management guidelines
				established under subsection (a).
						(2)The term
				return to play means, with respect to a school-aged child
				experiencing a concussion, the return of such child to participating in the
				sport or other activity related to such concussion.
						(3)The term school-aged children
				means individuals who are at least 5 years of age and not more than 18 years of
				age.
						(4)The term
				second impact syndrome means catastrophic or fatal events that
				occur when an individual suffers a concussion while symptomatic and healing
				from a previous concussion.
						(5)The term
				Secretary means the Secretary of Health and Human Services, acting
				through the Director of the Centers for Disease Control and Prevention.
						(6)The term
				State means each of the 50 States and the District of
				Columbia.
						(7)The term
				target entity means an elementary school, a secondary school, or a
				youth sports
				association.
						.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
